Title: From George Washington to Major General John Sullivan, 26 May 1778
From: Washington, George
To: Sullivan, John


                    
                        Dear sir.
                        Head Quarters Valley Forge 26th May 1778
                    
                    In my last to you of the 20th Inst. in answer to yours of the 1st I inclosed my directions to Gen. Stark for his joining your command, not knowing at that time the sentiments of Congress on this head. But since that I have received their resolve of the 20th Inst. by which I find General Stark is ordered to the Northern department. I have inclosed him a letter signifying this which you will be pleased to send him as soon as convenient.
                    The situation of the service in this quarter at present will not admit of my nominating another Brigadier General to join you.
                    Our accounts from Philada still continue to wear the same face, and promise a speedy movement or embarkation. I am Sir with respect your very hble servt
                    
                        Go: W.
                    
                